United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2558
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Barney D. Watson,                        * Western District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: January 19, 2004

                                   Filed: February 9, 2004
                                    ___________

Before WOLLMAN, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Without the benefit of a written plea agreement, Barney D. Watson pleaded
guilty to unlawfully possessing a machine gun. The district court1 declined to depart
downward from the Sentencing Guidelines, and sentenced Watson to 18 months
imprisonment and 3 years supervised release. On appeal, Watson’s counsel has
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), suggesting that the district court abused its discretion in denying a departure.

      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       We find that the district court understood its authority to depart, and thus its
discretionary decision not to do so is unreviewable. See United States v. Orozco-
Rodriguez, 220 F.3d 940, 942 (8th Cir. 2000). We also have carefully reviewed the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), and have found no
nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                         -2-